DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
This action is in response to application filed on February 14, 2022. Claims 1-16 are pending for examination.

Information Disclosure Statement
The reference number C10 in the NPL section of the IDS filed on 7/1/2020 have not been considered because the publication date was not identified. See 37 C.F.R 1.98 (b)(5).

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “the respective smart tag” which is supposed to be “the smart tag” for consistency. Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-18 of US Patent 11,278,064 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-16 are generally broader than claims 1-4 and 7-18 of US Patent 11,278,064.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").

 Reference application claim 1 corresponds to instant claim 1, 
reference application claim 2 corresponds to instant claim 2, 
reference application claim 3 corresponds to instant claim 3, 
reference application claim 4 corresponds to instant claim 4, 
reference application claim 7 corresponds to instant claim 5, 
reference application claim 8 corresponds to instant claim 6, 
reference application claim 9 corresponds to instant claim 7,
reference application claim 10 corresponds to instant claim 8, 
reference application claim 11 corresponds to instant claim 9, 
reference application claim 12 corresponds to instant claim 10, 
reference application claim 13 corresponds to instant claim 11, 
reference application claim 14 corresponds to instant claim 12, 
reference application claim 15 corresponds to instant claim 13,
reference application claim 16 corresponds to instant claim 14,
reference application claim 17 corresponds to instant claim 15, 
reference application claim 18 corresponds to instant claim 16.
 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-18 of US Patent 10,729,186 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-16 are generally broader than claims 1-4 and 7-18 of US Patent 10,729,186.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").

 Reference application claim 1 corresponds to instant claim 1, 
reference application claim 2 corresponds to instant claim 2, 
reference application claim 3 corresponds to instant claim 3, 
reference application claim 4 corresponds to instant claim 4, 
reference application claim 7 corresponds to instant claim 5, 
reference application claim 8 corresponds to instant claim 6, 
reference application claim 9 corresponds to instant claim 7,
reference application claim 10 corresponds to instant claim 8, 
reference application claim 11 corresponds to instant claim 9, 
reference application claim 12 corresponds to instant claim 10, 
reference application claim 13 corresponds to instant claim 11, 
reference application claim 14 corresponds to instant claim 12, 
reference application claim 15 corresponds to instant claim 13,
reference application claim 16 corresponds to instant claim 14,
reference application claim 17 corresponds to instant claim 15, 
reference application claim 18 corresponds to instant claim 16.
 
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15 and 17-19 of US Patent 10,349,686 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-8 are generally broader than claims 1-13, 15 and 17-19of US Patent 10,349,686.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").
 
 Reference application claim 1 and 11 correspond to instant claim 1, 
reference application claim 2 correspond to instant claim 2, 
reference application claims 3 and 12 correspond to instant claim 3, 
reference application claims 4 and 13 correspond to instant claim 4, 
reference application claims 6 and 15 correspond to instant claim 5, 
reference application claims 8 and 17 correspond to instant claim 6, 
reference application claim 9 and 18 correspond to instant claim 7,
reference application claim 10 and 19 correspond to instant claim 8.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 9-11, 13-14 and 17 of US Patent 9,901,125 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-6 are generally broader than claims 11, 2, 4, 5, 9-11, 13-14 and 17 of US Patent 9,901,125.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").
 
 Reference application claim 1 and 10 correspond to instant claim 1, 
reference application claim 2 and 11 correspond to instant claim 2, 
reference application claims 4 and 13 corresponds to instant claim 3, 
reference application claims 5 and 14 correspond to instant claim 4, 
reference application claims 9 and 17 correspond to instant claim 5. 
  
Allowable Subject Matter
Claims 1-16 would be allowable if they overcome the claim objections and double patenting rejection set forth above.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687